                                                LAW OFFICES OF
                                    A LEXANDER M. D UDELSON
                                          26 C O U R T S T R E ET - S U IT E 2306                     OF COUNSEL
ALEXANDER M. DUDELSON                      B R O O K L Y N , N EW Y O R K 11242                  LO U IS R . R O S EN T H AL
                                       (718) 855-5100 F A X (718) 624-9552                     G E O R G E H . V ALLA R IO , JR .

                                                                                                 FA B IA N G . P ALO M IN O
                                                                                                       (1924 - 2014)

                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                              December 20, 2019                     DOC #:
                                                                                    DATE FILED: 12/23/2019
       Hon. Gregory H. Woods, U.S.D.J.
       United State District Court                                    MEMORANDUM ENDORSED
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

              Re:       Commodity Futures Trading Commission v. Amada, et al.
                        18-cv-07895 (GHW)

       Your Honor:

               I am the attorney for Jason Amada and Amada Capital Management LLC, the defendants
       in the above referenced matter. On April 24, 2019, Your Honor granted the defendants a stay
       through July 30, 2019. (Dkt. No. 51). Your Honor further directed that no later than July 23,
       2019, the parties may submit a joint status letter requesting that the stay be extended. On July
       23, 2019, the parties jointly requested that the stay be granted for an additional (90) days. Your
       Honor granted the application in part by extending the stay until August 26, 2019. (Dkt. No. 55).
       On August 20, 2019, Your Honor extended the stay to October 25, 2019. (Dkt. No. 57).
       Thereafter, on October 21, 2019, Your Honor extended the stay to December 27, 2019. (Dkt.
       No. 59). Your Honor further directed that any further request for a stay must be made by
       December 20, 2019.

               As indicated in previous correspondence, the defendant entered a plea on guilty to Grand
       Larceny in the Second Degree, a class C Felony, before Hon. Maxwell Wiley, J.S.C. On
       November 19, 2019, I received a proposed Consent Order from plaintiff’s counsel and forwarded
       same to the defendant for his review. On November 20, 2019, the defendant was sentenced to
       three to six years in prison. On that day, the defendant was taken into custody and sent to Rikers
       Island. On November 27, 2019, I received a revised Consent Order from plaintiff’s counsel,
       which was forwarded to the plaintiff at Rikers Island. However, the plaintiff was then transferred
       to Ulster Correctional Facility, where he is currently being held.

             Based on the above, the defendant hereby requests an additional (30) day stay to have the
       paperwork in this proceeding finalized. I making this application on the consent of Nicholas


                                                          -1-
Sloey, Esq., counsel to plaintiff Commodity Futures Trading Commission. Thank you for your
consideration.

                                    Very truly yours,

                                    /S/
                                    Alexander M. Dudelson (AD4809)
cc:
Via ECF:
Nicholas Sloey, Esq.
Rachel A. Hayes, Esq.


Application granted. The stay is extended through January 27, 2020. In the event the parties wish to
request a further stay, such a request must be submitted by letter no later than January 20, 2020.

SO ORDERED.
Dated: December 23, 2019
New York, New York
                                                         _____________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                              -2-
